Joan /s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2014

                                    No. 04-13-00231-CV

                                   James W. CARROLL,
                                         Appellant

                                             v.

                                    Joan CASTANON,
                                         Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 1998-CI-09347
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice

    The Appellee’s Motion for Extension of Time to file Motion for Rehearing is hereby
GRANTED. Appellee’s Motion for Rehearing is due January 20, 2015.


It is so ORDERED on December 29, 2014.                        PER CURIAM



ATTESTED TO:




___________________________________
Keith E. Hottle
Clerk of Court